Citation Nr: 0842558	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-11 847	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which a claim of service connection for 
PTSD was denied.  

The veteran and his spouse testified at a hearing before an 
acting Veterans Law Judge at the RO in May 2006.  In December 
2006, the Board remanded this claim for further development.


FINDING OF FACT

On December 3, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  See 38 C.F.R. 
§ 20.204 (2008).

Analysis

As was alluded to above, the veteran withdrew his appeal in a 
statement signed by him that was received by the Board on 
December 3, 2008.  See 38 C.F.R. § 20.204 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


